Zoho Sign Document ID: 1K5WIXOPNFRQRAQ6HDPAION04FE1X7A7YHPFWIV-YHS
Case 18-51587 Doc96 Filed 0//12/21 Entered 07/12/21 17:12:09 Page1of 70

Fillin this information to identify your case:

Debtor 1 Erica L. Garbatini

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT

 

Casenumber 1418-51587
(if known)

 

Check ff this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4i19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

4. Whatis your current marital status?

Married
Not married

2. During the last 3 years, have you lived anywhere ether than where you live now?

M No

Cl sYes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

@ No
O Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

hea Explain the Sources of Your Income

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from ail jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

O No
@ Yes. Fill in the details.

 

Debtor 1 Debtor 2
Sources of Income Gross Income Sources of Income Gross income
Check all that apply. (before deductions and Check ail that apply. (before deductions
exclusions) and exclusions)
From January 1 of current year until §§ wages, commissions, $38,993.90  [] Wages, commissions,
the date you filed for bankruptcy: bonuses, tips bonuses, tips
Oo Operating a business oO Operating a business
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Gest Caso Bankruptcy
Sign D t ID: JKSBWIXOPNFRQRAQ6HDPAIONO4FE1X7A7YHPFWIV-YHS
sn en ooeease 18-51587 Doc 96 Filed 07/12/21 Entered 07/12/21 17:12:09 Page 2 of 70

 

 

 

Debter1 Erica L. Garbatini Case number (ifknown) 18-51587
Debtor 1 oo Debtor 2
Sources of income Gross Income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
For last catendar year: Ml Waces. commissions $83,071.64 [1 Wages, commissions,
(January 1 to December 31, 2017 ) bonuses, tips ' bonuses, tips
CO Operating a business 0 Operating a business
For the calendar year before that: J wages, commissions $75,622.89 1 Wages, commissions,
(January 1 to December 31,2016) crises tips ‘ bonuses, tips
CZ Operating a business C1) Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

M No
O Yes. Fill in the details.

Debtor 4 Debtor 2

Sources of income Gross Income from Sources of income Gross Income

Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2's debts primarily consumer debts?

C1 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?
Ol No.  Gototine7.

O) Yes List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you

paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

“ Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

M@ Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the $0 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Me No. Gotoline7.

C Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not

include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor’s Name and Address Dates of payment Total amount Amount you Was this payment for...
paid still owe

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of thelr voting securities; and any managing agent, Including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and

alimony.
O No
® Yes. List all payments to an insider.
Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
patd still owe
Official Form 107 Statement of Financlal Affairs for Individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

 

Zoho Sign Document S Lee ey ROR Q6HD oN ier Oot FWIV-YHS
Cas 18-51587 oc 96 ~Filed 07/12/21 Entered 07/12/21 17:12:09 Page 3of 70
Debtor? Erica L. Garbatini Case number (known) 18-51587
insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe
Step-Father March, 2018 $3,000.00 $0.00 Debtor borrowed money on

a short term basis for down
payment on house. It was
paid back almost
immediately after closing.

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.
H No
Ol Yes. List all payments to an insider
Insider’s Name and Address Dates of payment Total amount Amount you Reason for this payment
paid stillowe Include creditor's name

identify Legal Actions, Repossessions, and Foreclosures

9. Within 4 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

O No
M@ Yes. Fill in the details.

Case title Nature of the case Court or agency Status of the case
Case number

LAFFERTY, ERICA Et Al v. JONES, T50 - Torts - Waterbury Superior Court Mi Pending
ALEX EMRIC Et Al Defamation 300 Grand Street CD on appeal
UWY-CV18-6046436-S Waterbury, CT 06702 CO Concluded

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

HE No. Go to line 11.
O Yes. Fill in the information below.

Creditor Name and Address Describe the Property Date Vatue of the

property
Explain what happened

11. Within $0 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment beacause you owed a debt?

M@ No

0 Yes. Fill in the details.

Creditor Name and Address Describe the action the creditor took Date action was Amount
taken

12, Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

M@ No
O Yes

Official Form 107 Statement of Financlal Affairs for Individuals Fillng for Bankruptcy

page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com

Best Caso Bankruptcy
Zoho Sign Document ID:

Debtor1 Erica L. Garbatini

1K5WIXOPNFRQRAQ6HDPAIONOQ4FE1X7A7YHPEWIV-YHS
ase 18-51587 Oc 96 Ped 07/12/21 Entered 07/12/21 17:12:09 Page 4 of 70

Case number (ifknown) + 18-51587

 

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

14.

M@ No

O Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift and
Address:

Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
HM No

O Yes. Fil! in the detalls for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600

contributed
Charity’s Name
Address (Numbor, Street, City, State and ZIP Code}

List Certain Losses

15.

Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything bacause of theft, fire, other disaster,
or gambling?

 

O No

M@ Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred Inctude the amount that insurance has paid. List pending ‘88 lost
insurance claims on line 33 of Schedule A/B: Property.

2008 Cadillac CTS - totalled Coverage, but no gap coverage, so there is Nov, 2018 $4,000.00
still a balance due of approx. $5,000 on Note

Gambling - $9 None 2018 $9.00

 

List Certain Payments or Transfers

 

 

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy patition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
O No
Yes. Fill in the details.
Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made
Person Who Made the Payment, if Not You
UpRight Law LLC Attorney Fees - $2300 Payment $2,635.00
79 W. Monroe St. Filing Fee - $335 made in
Fifth Floor installments
Chicago, IL 60603 between
suzannb@beckett-law.com 6/15/2018 and
9/14/2018

MoneySharp Credit Counseling 2018 $14.95
ATTN: PRESIDENT
1916 N. Fairfield Avenue
Suite 200
Chicago, IL 60647

Official Form 107 Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2021 Best Caso, LLC - www.bestcase.com

Best Caso Bankruptcy
Zoho Sign Document ID: 1KSWIXOPNFRQRAQ6HDPAIONO4FE1X7A7YHPFWIV-YHS

Debter1 Erica L. Garbatini

Case 18-51587 Doc96 Filed 07/12/21 Entered 07/12/21 17:12:09 Page5of 70

Case number (known) 4148-51587

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who

18,

19.

promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you fisted on line 16.

HB No

O Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of

Address transferred or transfer was payment
made

Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statament.
O No

HM Yes. Fill in the details.

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments recelved or debts made
paid in exchange
Person's relationship to you
Friend Gave approx. $100 worth of N/A 2018

clothing to a friend.

 

Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a

beneficiary? (These are often called asset-protection devices.)

HM No

O Yes. Fill in the details.

Name of trust Description and value of the property transferred Dats Transfer was
made

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20.

Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?

Include checking, savings, money market, or othor financial accounts; certificates of deposit; shares In banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

 

O No
@ Yes. Fill in the details.
Name of Financial Institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or
Code) moved, or transfer
transferred
Bank of America YOOKXK- @ Checking 2018 - closed by $0.00
ATTN: PRESIDENT Cl savings Bank due to
P.O. Box 51785 Cl Money Market overdraft
Tampa, FL 33631-3785 q y
Brokerage
O Other__
21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?
M No
C1 Yes. Fill in the details,
Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Stroet, City, State and ZIP Code) Address (Number, Strect, City, have it?
State and Z{P Code}
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page §

Software Copyright {c) 1996-2021 Gest Case, LLC - www.bestcase.com

Best Case Bankruptcy
Zoho Sign Document ID: 1KSWIXOPNFRQRAQ6HDPAIONO4FE1X7A7YHPFWIV-YHS
Case 18-51587 Doc96 Filed 07/12/21 Entered 07/12/21 17:12:09 Page 6of 70

Debtor1 Erica L. Garbatini Case number (itknown) 418-51587

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

a No
O Yes. Fill in the details.

Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?
Address (Number, Street, City,
Stato and ZIP Code)

Identify Property You Hold or Control for Someone Else

23. Do you hold or contro! any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust

for someone.

OO No

Yes. Fill in the details.

Owner's Name Where is the property? Describe the property Value
Address (Number, Streat, City, Stato and ZIP Code) Cee) Street, City, State and ZIP

Chrysler Capital Debtor's residence 2017 Jeep Patriot $12,000.00
ATTN: PRESIDENT

Po Box 660335

Dallas, TX 75266

Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, raleases of hazardous or

toxic substances, wastes, or material Into the air, land, soll, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24, Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

a No
CO Yes. Fill in the details.

Namo of site Governmental unit Environmental law, if you Date of notice
Address (Number, Streat, City, Stata and ZIP Code} Address (Number, Street, City, State and know it
ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

a No
O Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Streat, City, State and know it
ZIP Code)

26. Have you been a party In any judicial or administrative proceeding under any environmental law? Include settlements and orders.

M No
11 Yes. Fitl in the details.
Case Title Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, Street, City,
State and ZIP Coda)
Official Form 107 Statement of Financial Affairs for (ndividuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2021 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy
Zoho Sign Document ID: 1K5WIXOPNFRQRAQ6HDPAIONO4FE1X7A7YHPFWIV-YHS
Case 18-51587 Doc96 Filed 07/12/21 Entered 07/12/21 17:12:09 Page 7 of 70

Debtor1 Erica L. Garbatini Case number (itknown) 18-51587

 

Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
DA sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

0 A member of a limited liability company (LLC) or limited liability partnership (LLP)
OA partner in a partnership
0 An officer, director, or managing executive of a corporation
CJ An owner of at least 5% of the voting or equity securities of a corporation
No. None of the above applies. Go to Part 12.
O Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial! statement to anyone about your business? Include ali financial
institutions, creditors, or other parties.

M No
C1 Yes. Fill in the details below.

Name Date Issued

Address
(Number, Street, City, State and ZIP Codo)

GETEEE sign Below

Ihave read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a fafse statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

vies gery

 

 

Erica L. Garbatini : Signature of Debtor 2
Signature of Debtor 4 n/k/a Erica Lafferty

 

 

Did you attach additional pages to Your Statement of Finanelal Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

No

0 Yes

Did you pay or agree to pay someone who Is not an attomey to help you fill out bankruptcy forms?

No

O Yes. Name of Person . Attach the Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financta! Affairs for Individuals Filing for Bankruptcy page?

Software Copyright (c) 1996-2021 Bast Case, LLC - www.besicase.com Bast Case Bankruptey
